Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 8 and 17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claims 8 and 17 define the first and second user based on what qualities are associated with human organism.  That is, rather than limiting data or data sources, claims 8 and 17 claim limitations on human organisms. Appropriate correction is required. 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites “receiving, …., customer interaction data that reflects an interaction between a first user and a second user; providing, …, the customer interaction data as an input to a first model that is configured to determine a characteristic of the interaction between the first user and the second user; receiving, … and from the first model, the characteristic of the interaction between the first user and the second user; providing, …, the characteristic of the interaction between the first user and the second user and the customer interaction data as inputs to a second model that is configured to determine instructions for the second user to continue interacting with the first user during the interaction between the first user and the second user; receiving, … from the second model, the instructions for the second user to continue interacting with the first user during the interaction between the first user and the second user; and providing, for output to the second user, the instructions for the second user to continue interacting with the first user”. Therefore, the claim as a whole is directed to “Customer service characterization and instructing”, which is an abstract idea because it is a method of organizing human activity, including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and  managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). “Customer service characterization and instructing” is a method of organizing human activity because the training of customer service agents may be based on identifying characteristic that allow customers to be segmented into known groups to determine best practices for dealing with a customer based on a determined characteristic. See "Customer Segmentation" by Tim Ehrens.  As the claims are directed a method of organizing human activity
“Customer service characterization and instructing” is also an abstract idea because it is a mental process, including concepts performed in the human mind (including an observation, evaluation, judgment, opinion). “Customer service characterization and instructing” is a mental process because the observation of customer interactions between users to determine characteristics of the interactions and provide instructions for further interactions is a mental process performed by managers and performance coaches in customer service environments. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir.2011) ("methods which can be performed entirely in the human mind are the types of methods that embody the `basic tools of scientific and technological work' that are free to all men and reserved exclusively to none.") (emphasis in original) (citation omitted).  As customer service managers determine characteristic of user interactions to provide instructions in various forms such as coaching, scripts, and best practices training, the claimed method directed toward “Customer service characterization and instructing” amounts to methods which can be performed entirely in the human mind. See "Customer Segmentation" by Tim Ehrens. As such, claim 1 is directed towards an abstract ides. 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element: a computing device. The additional elements individually or in combination do not integrate the exception into a practical application. The additional element amounts to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). In this case, the recitation of a single generic computing device for performing processes ordinarily performed by humans with or without an off the shelf computing device. As such, the recitation of the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is merely being used to apply the abstract idea to a technological environment. That is, the citation of the additional elements is equivalent to off the shelf commercially available products.  The claims do not require anything significantly more that the abstract idea, but rather associate the claim limitations directed towards an abstract idea with a technological environment and elements that are neither essential or improved by the claim features.  As such, the additional elements cannot amount to significantly more. Accordingly, claim 1 is ineligible.
Claims 11 and 20 recited substantially similar features to those recited in representative claim 1 and are rejected based on substantially the same reasons. 
Dependent claims 2-10 and 11-19 merely further limit the abstract idea and are thereby considered to be ineligible. 
Dependent claims 2 and 12 further limit the abstract idea of “Customer service characterization and instructing” by introducing the element of receiving data indicating a first portion of the customer interaction data attributable to the first user and a second portion of the customer interaction data attributable to the second user, and providing the customer interaction data and the data indicating the first portion of the customer interaction data attributable to the first user and the second portion of the customer interaction data attributable to the second user as the inputs to the second model, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 2 and 12 are also non-statutory subject matter.
Dependent claims 3 and 13 further limit the abstract idea of “Customer service characterization and instructing” by introducing the element of receiving audio data that includes speech of the first user and the second user, providing the customer interaction data as the input to the first model comprises providing the audio data to the first model, receiving the characteristic of the interaction between the first user and the second user comprises receiving a transcription of the audio data, and providing the characteristic of the interaction between the first user and the second user and the customer interaction data as the inputs to the second model comprises providing the customer interaction data and the transcription of the audio data as the inputs to the second model, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 3 and 13 are also non-statutory subject matter.
Dependent claims 4 and 14 further limit the abstract idea of “Customer service characterization and instructing” by introducing the element of receiving, …, a customer summary file that reflects characteristics of the first user, wherein the customer summary file is provided as an additional input to the first model or the second model, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 4 and 14 are also non-statutory subject matter.
Dependent claim 5 further limits the abstract idea of “Customer service characterization and instructing” by introducing the element of the customer summary file comprises billing information of the first user, data identifying a type of device of the first user, wireless carrier service level information, or data of previous interactions between the first user and additional users, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 5 is also non-statutory subject matter.
Dependent claims 6 and 15 further limit the abstract idea of “Customer service characterization and instructing” by introducing the element of receiving data indicating a sentiment of the first user, and providing the customer interaction data and the data indicating the sentiment of the first user as the inputs to the second model, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 6 and 15are also non-statutory subject matter.
Dependent claims 7 and 16 further limit the abstract idea of “Customer service characterization and instructing” by introducing the element of the customer interaction data comprises text-based or voice communications between the first user and the second user, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 7 and 16 are also non-statutory subject matter.
Dependent claims 8 and 17 further limit the abstract idea of “Customer service characterization and instructing” by introducing the element of the first user is a customer of a wireless carrier and the second user is a customer service representative of the wireless carrier, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 8 and 17 are also non-statutory subject matter.
Dependent claims 9 and 18 further limit the abstract idea of “Customer service characterization and instructing” by introducing the element of selecting, …, the second model from among multiple models, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 9 and 18 are also non-statutory subject matter.
Dependent claims 10 and 19 further limit the abstract idea of “Customer service characterization and instructing” by introducing the element of providing, …, the characteristic of the interaction between the first user and the second user and the customer interaction data as inputs to a third model that is configured to determine additional instructions for the second user to continue interacting with the first user during the interaction between the first user and the second user; receiving, … and from the third model, the additional instructions for the second user to continue interacting with the first user during the interaction between the first user and the second user; and determining, …, whether to provide the second user with the instructions or the additional instructions, wherein providing, for output to the second user, the instructions is based on determining whether to provide the second user with the instructions or the additional instructions, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 10 and 19 are also non-statutory subject matter. 
Dependent claims 2-10 and 11-19 also do not integrated into a practical application. The dependent claims recite no new additional elements As such, the additional elements individually or in combination do not integrate the exception into a practical application, but rather, the recitation of any additional element amounts to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The dependent claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computing system is merely being used to apply the abstract idea to a technological environment. That is, the claims provide no practical limits or improvements to any technology.  Accordingly, dependent claims 2-10 and 11-19 are also ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0019893 to Lu.
With regards to claims 1, 11 and 20, Lu teaches 
receiving, by a computing device, customer interaction data that reflects an interaction between a first user and a second user (Fig. 1J, paragraph [0043], “As further shown in FIG. 1J, the prevention platform may receive customer requests (e.g., via email, mail, a phone call, and/or the like), as described elsewhere herein. Human agents may create an application ID, may handle inquiries, may open tickets for services and technicians, and/or the like, as described elsewhere herein.”); 
providing, by the computing device, the customer interaction data as an input to a first model that is configured to determine a characteristic of the interaction between the first user and the second user (paragraph [0024], “As shown in FIG. 1D, and by reference number 130, the prevention platform may extract features from the processed information. In some implementations, the extracted features may form a feature set which includes, for example, a feature indicating a likelihood of issues with a future event, a feature indicating diagnosed reasons associated with a future event, a feature indicating a value at risk (e.g., to an entity) associated with a future event, a feature indicating an applicant retention risk associated with a future event, a feature indicating an applicant value associated with a future event, a feature indicating applicant loyalty associated with a future event, a feature indicating a service difficulty associated with a future event, and/or the like.”); 
receiving, by the computing device and from the first model, the characteristic of the interaction between the first user and the second user (paragraph [0002], “The device may extract one or more features from the processed information to provide extracted features, and may utilize artificial intelligence, data mining, hidden knowledge discovery, inference reasoning, and/or the like based on the extracted features to generate preventative solutions, determine priorities, and calibrate the priorities.”; paragraph [0026], “As shown in FIG. 1E, and by reference number 135, the prevention platform may utilize the extracted features (e.g., the feature set) with a trained artificial intelligence model. In some implementations, the artificial intelligence model may include one or more of a lasso regression models, a random forest model, a support vector machine model, an artificial neural network model, a data mining model, a frequent rule mining model, a pattern discovery model, and/or the like, as described elsewhere herein. In some implementations, the prevention platform may train the artificial intelligence model as described elsewhere herein.”; claim 1, “utilize a first artificial intelligence model with the processed data to determine: future events associated with the product or the service, and preventative solutions for the future events; extract one or more features from the processed data to provide extracted features;”); 
providing, by the computing device, the characteristic of the interaction between the first user and the second user and the customer interaction data as inputs to a second model that is configured to determine instructions for the second user to continue interacting with the first user during the interaction between the first user and the second user (paragraph [0003], “The method may include extracting one or more features from the processed data to provide extracted features, and utilizing a second artificial intelligence model with the extracted features to determine priorities associated with the preventative solutions.”; paragraph [0026], “As shown in FIG. 1E, and by reference number 135, the prevention platform may utilize the extracted features (e.g., the feature set) with a trained artificial intelligence model. In some implementations, the artificial intelligence model may include one or more of a lasso regression model, a random forest model, a support vector machine model, an artificial neural network model, a data mining model, a frequent rule mining model, a pattern discovery model, and/or the like, as described elsewhere herein. In some implementations, the prevention platform may train the artificial intelligence model as described elsewhere herein.”; claim 1, “utilize a second artificial intelligence model with the extracted features to determine priorities associated with the preventative solutions; and”); 
receiving, by the computing device and from the second model, the instructions for the second user to continue interacting with the first user during the interaction between the first user and the second user (paragraph [0032], “As shown in FIG. 1H, and by reference number 160, the prevention platform (e.g., via the intelligent dialog and service assistant) may provide solution to a client device associated with a customer (e.g., an applicant or a group of applicants), a user interface associated with the preventative solution.”); and 
providing, for output to the second user, the instructions for the second user to continue interacting with the first user (paragraph [0032], “The client device may receive the user interface, and may provide the user interface for display to the customer. For example, the user interface may include information associated with a repair service to be provided for the customer (e.g., a service ID, a service start date, a technician name, and/or the like).”).

With regards to claims 3 and 13, Lu teaches 
receiving the customer interaction data comprises receiving audio data that includes speech of the first user and the second user (paragraph [0078], “Unstructured information may include information that is not formatted for data structures, such as video files, audio files, image files, and/or the like.”), 
providing the customer interaction data as the input to the first model comprises providing the audio data to the first model (paragraph [0078], “Unstructured information may include information that is not formatted for data structures, such as video files, audio files, image files, and/or the like.”), 
receiving the characteristic of the interaction between the first user and the second user comprises receiving a transcription of the audio data (paragraph [0082], “In some implementations, prevention platform 220 may utilize speech recognition with the real-time information, the IoT information, and the historical information in order to convert audio-based information into text-based information. Speech recognition, which may also be known as automatic speech recognition (ASR), computer speech recognition, or speech to text (STT), involves recognizing (e.g., by a computer system) spoken language and translating the spoken language into text. For example, speech recognition may include converting audio data representing recorded language, words, or sentences, to text data representing the recorded language, words, or sentences.”), and 
providing the characteristic of the interaction between the first user and the second user and the customer interaction data as the inputs to the second model comprises providing the customer interaction data and the transcription of the audio data as the inputs to the second model (paragraph [0083], “In some implementations, prevention platform 220 may utilize a natural language processing technique, a computational linguistics technique, a text analysis technique, and/or the like, with the real-time information, the IoT information, and the historical information in order to make the real-time information, the IoT information, and the historical information analyzable (e.g., the processed information).”).

With regards to claims 4 and 14, Lu teaches 
receiving, by the computing device, a customer summary file that reflects characteristics of the first user (paragraph [0092], “A data mining model may include a model that performs anomaly detection (e.g., outlier, change, and/or deviation detection) to identify unusual data records of interest or data errors that require further investigation, association rule learning (e.g., dependency modeling) to search for relationships between variables, clustering to discover groups and/or structures in data that are similar without using known structures in the data, classification to generalize known structure to apply to new data, regression to identify a function that models the data with the least error, summarization to provide a more compact representation of the data set, including visualization and report generation, and/or the like.”), 
wherein the customer summary file is provided as an additional input to the first model or the second model (paragraph [0083], “Natural language processing can be applied to analyze text, allowing machines to understand how humans speak, enabling real world applications such as automatic text summarization, sentiment analysis, topic extraction, named entity recognition, parts-of-speech tagging, relationship extraction, stemming, and/or the like.”).

With regards to claim 5, Lu teaches 
the customer summary file comprises billing information of the first user, data identifying a type of device of the first user, wireless carrier service level information, or data of previous interactions between the first user and additional users (paragraph [0017], “As further shown in FIG. 1A, the server devices may store historical data or information associated with the entity, such as historical interaction (e.g., historical information associated with calls, emails, service calls, website interactions, and/or the like), other historical information (e.g., historical service information, historical product information, historical financial information, historical repair information, historical information associated with equipment which provides products and/or services, and/or the like), and/or the like. In some implementations, the server devices may receive real time monitoring information and/or live streaming information, and may store such information with timestamps and/or other retrieval or indexing information. In some implementations, the real-time interaction information, the other monitoring information, and the historical information may each include thousands, millions, billions, and/or the like of records, which may be referred to as massive information, big information, and/or large-scale information.”).

With regards to claims 6 and 15, Lu teaches 
receiving the characteristic of the interaction between the first user and the second user comprises receiving data indicating a sentiment of the first user (paragraph [0083], “Natural language processing can be applied to analyze text, allowing machines to understand how humans speak, enabling real world applications such as automatic text summarization, sentiment analysis, topic extraction, named entity recognition, parts-of-speech tagging, relationship extraction, stemming, and/or the like.”), and 
providing the characteristic of the interaction between the first user and the second user and the customer interaction data as the inputs to the second model comprises providing the customer interaction data and the data indicating the sentiment of the first user as the inputs to the second model (paragraph [0019], “For example, the prevention platform may utilize optical character recognition, speech recognition, a natural language processing technique, a computational linguistics technique, a text analysis technique, a data normalization method, a data cleansing method, and/or the like, to process the real-time information, the live streaming information, the historical information, and the other related information, to generate the processed information, as described elsewhere herein.”; paragraph [0083], “Natural language processing can be applied to analyze text, allowing machines to understand how humans speak, enabling real world applications such as automatic text summarization, sentiment analysis, topic extraction, named entity recognition, parts-of-speech tagging, relationship extraction, stemming, and/or the like.”).

With regards to claims 7 and 16, Lu teaches the customer interaction data comprises text-based or voice communications between the first user and the second user (paragraph [0068], “The applicant service department personnel may utilize client devices 210 to interact with applicants via various communication channels (e.g., email, telephone, text messaging, an entity website, and/or the like). When applicant service personnel interact with applicants and clients in real-time, client devices 210 may generate real-time interaction information associated with interactions between the applicant service personnel and the applicants.”).

With regards to claims 8 and 17, Lu teaches the first user is a customer of a wireless carrier and the second user is a customer service representative of the wireless carrier (paragraph [0045], “Devices of environment 200 may interconnect via wired connections, wireless connections, or a combination of wired and wireless connections.”; paragraph [0063], “Communication interface 370 includes a transceiver-like component (e.g., a transceiver and/or a separate receiver and transmitter) that enables device 300 to communicate with other devices, such as via a wired connection, a wireless connection, or a combination of wired and wireless connections.”).

With regards to claims 9 and 18, Lu teaches based on the characteristic of the interaction between the first user and the second user, selecting, by the computing device, the second model from among multiple models (paragraph [0095], “In some implementations, prevention model 220 may utilize one or more of the trained artificial intelligence models, and may utilize the best results determined by one of the trained artificial intelligence models.”).

With regards to claims 10 and 19, Lu teaches 
providing, by the computing device, the characteristic of the interaction between the first user and the second user and the customer interaction data as inputs to a third model that is configured to determine additional instructions for the second user to continue interacting with the first user during the interaction between the first user and the second user (paragraph [0013], “For example, prior to receiving out of bound channel requests from applications, the virtual platform may prioritize services and solutions to resolve the out of bound channels through comprehensive inference from features, such as likelihood, diagnosed reasons, value (or retention) risk, applicant value, applicant loyalty, service difficulty scores, and/or the like.”); 
receiving, by the computing device and from the third model, the additional instructions for the second user to continue interacting with the first user during the interaction between the first user and the second user (paragraph [0013], “The preventative diagnosis and solution determination platform may address a variety of requests, via a variety of channels, such as phone calls, e-mail requests, mailed documents, and/or the like, and may address various issues, such as lags, conflicts, inconsistency, and/or the like, from different channels.”); and 
determining, by the computing device, whether to provide the second user with the instructions or the additional instructions, wherein providing, for output to the second user, the instructions is based on determining whether to provide the second user with the instructions or the additional instructions (paragraph [0013], “In some implementations, a virtual platform or virtual concierge assistant, associated with the preventative diagnosis and solution determination platform, may be assigned to each applicant to continuously evaluate potential needs from applicants and proactively initiate services (e.g., and proactively contact applicants if needed) prior to contact initiated by applicants.”; paragraph [0027], “As further shown in FIG. 1E, and by reference number 140, utilizing the feature set with the trained models and AI models take generated feature sets as input and rank priorities for preventative solutions stored in preventative dynamic indexing storage. … From system point of view, the prevention platform may include preventive dynamic approaches to control and balance dynamic systems to avoid chaos or broken systems, where system could be an operational system, a service system, and a bad or failure events prevention system. The prevention platform may provide reminders and warnings of facilities, systems, equipment, and/or the like to be replaced or shut down, due to different diagnosed preventive codes, which includes damaged facilities, incapable or broken systems, inaccurate equipment (IoT sensor's inaccurate reading), and/or the like.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0019893 to Lu as applied to claims 1, 11 and 19 above, and further in view of U.S. Patent Application Publication No. 2021/0004828 to Adibi et al.
With regards to claims 2 and 12, Lu teaches that real-time interaction information may include conversations associated with calls between an applicant service department and applicants, emails between the applicant service department and the applicants, service calls for the applicants, website sessions between the applicant service department and the applicants, and/or the like (paragraph [0070]), but fails to explicitly teach separating the interaction data. However, Adibi et al. teaches:
receiving the characteristic of the interaction between the first user and the second user comprises receiving data indicating a first portion of the customer interaction data attributable to the first user and a second portion of the customer interaction data attributable to the second user (paragraph [0048], “At 402, the process begins wherein the system listens the customer and agent voices as they speak (S. 404). For example, the automation infrastructure 200 may process the customer speech, as described with regard to FIG. 2. At 406, the agent voice is separated from the customer voice into their own respective channels.”), and 
providing the characteristic of the interaction between the first user and the second user and the customer interaction data as the inputs to the second model comprises providing the customer interaction data and the data indicating the first portion of the customer interaction data attributable to the first user and the second portion of the customer interaction data attributable to the second user as the inputs to the second model (paragraph [0048], “At 406, the agent voice is separated from the customer voice into their own respective channels. Once separated, at 408, unsupervised methods may be used to automatically perform one or more of the following non-limiting processes: apply biometrics to authenticate the caller/customer, predict a caller gender, predict a caller age category, predict a caller accent, and/or predict caller other demographics. Optionally or alternatively, if speaker separation is not performed at 406, then the system may distinguish between the customer and the agent by analyzing time that either the agent or the customer talks or listens, identify signature of agent voice or user voice, or apply non- supervised methods to separate user and agent voice in real-time.”).
This part of Adibi et al. is applicable to the system of Lu as they both share characteristics and capabilities, namely, they are directed to processing customer interaction data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lu to include the user data separation as taught by Adibi et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lu in order to identify party specific features of conversations and preferred responses (see paragraphs [0048]-[0060] of Adibi et al.).	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2021/0004817 to Adibi et al. discusses a tool that provides contact centers with an innovative tool designed to reduce agent effort, improve quality and reduce costs by minimizing search and data entry tasks.
U.S. Patent Application Publication No. 2021/0203784 to Konig et al. discusses receiving initial data identifying a first incoming interaction that includes information disclosing at least an intent of the first incoming interaction; and performing a first subprocess to generate a personalized routing profile tailored to facilitate routing the first incoming interaction in accordance with preferences of a first customer.
U.S. Patent Application Publication No. 2006/0080107 to Hill et al. discusses a concept recognition process is applied to automatically derive a representation of concepts embodied in the communication.
U.S. Patent Application Publication No. 2021/0158234 to Sivasubramanian et al. discusses a system to establish a connection between an agent to obtain audio data of the agent and a customer, transcribe the audio data to generate at least a portion of a transcript, execute one or more natural language processing techniques to generate metadata associated with the transcript, determine, based at least in part on the metadata, whether one or more categories match the transcript, generate information by processing the transcript, the metadata, and the one or more categories, and provide, to the agent, a notification that encodes the information.
U.S. Patent Application Publication No. 2011/0044447 to Morris et al. discusses processing data representative of text associated with one or more content sources to generate a specification of a set of keyphrases of interest; processing a first set of audio signals collected during a first time period to generate first data characterizing putative occurrences of one or more keyphrases of the set in the first set of audio signals; evaluating the first data to generate keyphrase-specific comparison values for the first set of audio signals; deriving first trending data between the first set of audio signals and a second set of audio signals based in part on an analysis of the keyphrase-specific comparison values for the first set of audio signals relative to stored keyphrase-specific baseline values; and generating a visual representation of at least some of the first trending data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        

/SANGEETA BAHL/Primary Examiner, Art Unit 3629